         Case 6:11-cr-10066-JTM Document 66 Filed 04/09/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                            No. 11-10066-1-JTM

VIRGIL E. DILLON,
              Defendant.



                            MEMORANDUM AND ORDER


       This matter is now before the court on defendant Virgil Dillon’s motion (Dkt. 60)

for compassionate release under 18 U.S.C. § 3582(c)(l)(A). Dillon argues the court

should reduce his sentence in light of the risk he faces from the COVID-19 virus and

medical conditions including chronic obstruction pulmonary disease, hypertension and

asthma. The defendant has the burden to show he should be released under § 3582.

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016). Even if a defendant otherwise

shows that “extraordinary and compelling” reasons support a release, he must

demonstrate that such a result is consistent with the sentencing factors set out in 18

U.S.C. § 3553(a).

       Having reviewed the pleadings, the court finds that the defendant has failed to

demonstrate extraordinary and compelling reasons for release. Although the defendant

has underlying medical conditions which in general elevate the risk of the Covid-19

virus, the medical records establish that the defendant contracted the Covid-19 virus in
          Case 6:11-cr-10066-JTM Document 66 Filed 04/09/21 Page 2 of 3




September, 2020. After isolation, he recovered and was released as asymptomatic on

October 1, 2020. The defendant has the burden of showing the danger presented by

continued imprisonment, and has failed to show that he is at risk from re-contracting

the virus after his successful recovery.

       But even assuming that the defendant met the threshold test for compassionate

release, that relief should not be granted where the result would run counter to the

Section 3553 factors governing an appropriate sentence. The 3553(a) factors relevant to

defendant’s request for compassionate release are (1) his personal history and

characteristics, (2) his sentence relative to the nature and seriousness of his offenses; (3)

the need for the sentence to provide just punishment, promote respect for the law,

reflect the seriousness of the offense, deter crime, and protect the public; (4) the need for

any rehabilitative services; (5) the applicable guideline sentence; and (6) the need to

avoid unwarranted sentencing disparities among similarly-situated defendants. 18

U.S.C. § 3553(a)(1) – (6).

       This court has previously granted compassionate release to prisoners convicted

of nonviolent drug crimes. However, the court has repeatedly concluded that release

under § 3582 should be denied where that remedy would fail to reflect the seriousness

of the offense, in particular where the defendant was convicted of violent criminal

activity. See United States v. Beasley, No. 13-10112-01-JTM (D. Kan. Sept. 23, 2020). 1



1Numerous other courts have reached the same conclusion. See United States v. Taylor, No. 4:17-CR-9(1),
2020 WL 5222797, at *5 (E.D. Tex. Sept. 1, 2020) (given the extent of defendant's drug activity and his
                                                  2
          Case 6:11-cr-10066-JTM Document 66 Filed 04/09/21 Page 3 of 3




        In the present action, the jury convicted the defendant of making armed threats

by mail. The threats included death threats to multiple individuals. The defendant’s 120

month sentence (the low end of the guideline range), imposed by the undersigned, was

an appropriate sentence under 18 U.S.C. § 3553(a). Even if defendant had otherwise

shown the basis for compassionate release, the sentence should not be reduced given

the criminal conduct involved and the defendant’s history of violence.

        IT IS ACCORDINGLY ORDERED this day of April, 2021, that the defendant's

Motion for Release (Dkt. 60) is hereby denied.




                                                J. Thomas Marten
                                                J. Thomas Marten, Judge




possession of a handgun in connection with that activity, “the court cannot conclude that Taylor would
not pose a danger to the safety of any other person or to the community, if released from confinement”);
United States v. Brewster, No. 3:19-CR-44-JD-MGG, 2020 WL 5088586, at *3 (N.D. Ind. Aug. 28, 2020)
(release would be inconsistent with § 3553(a) given defendant's possession of weapons, including
“driving a vehicle with a loaded firearm under his seat”); United States v. Neloms, No. 18-CR-80154, 2020
WL 4794008, at *3 (S.D. Fla. Aug. 18, 2020) (agreeing with government’s argument that possession of a
firearm in connection with drug trafficking would preclude § 3582(c)(l)(A) release); United States v.
McGirt, No. 4:16-CR-86 (4), 2020 WL 4044973, at *4 (E.D. Tex. July 17, 2020) (because “McGirt's offense of
conviction entail his possession of firearms while an unlawful user of a controlled substance[,] the court
cannot conclude that McGirt would not pose a danger to the safety of any other person or to the
community”); United States v. Walters, No. 216CR00011JADPAL, 2020 WL 3104049, at *2 (D. Nev. June 11,
2020) (denying release to defendant guilty of “possession of methamphetamine with intent to sell and
being a felon in possession of a loaded semiautomatic handgun-serious and dangerous offenses”).

                                                    3
